                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION



MICROSOFT CORPORATION                          )
     Plaintiff(s)                              )
                                               )
v.                                             )       Civil Action No. 3:18-0291
                                               )       Judge Richardson /Frensley
                                               )
COMMUNITY HEALTH SYSTEMS, INC.                 )
    Defendant(s)                               )


                                             ORDER

       By Order entered October 25, 2018 (Docket No. 36), this action was referred to the

undersigned as the case manager. In addition to the procedures and deadlines set in the Initial

Case Management Order (Docket No. 29), it is the practice of the undersigned to hold a status

conference approximately one month prior to the close of discovery.

       Therefore, a telephone conference is set for April 2, 2019, at 11:00 a.m. Counsel for the

Plaintiff shall initiate the call, and then contact the Court at 615-736-7344.

       IT IS SO ORDERED.



                                                       ______________________________________
                                                       JEFFERY S. FRENSLEY
                                                       United States Magistrate Judge




     Case 3:18-cv-00291 Document 37 Filed 10/29/18 Page 1 of 1 PageID #: 211
